NO. 07-01-0227-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JULY 17, 2001



______________________________





DAVID MAHONEY, D/B/A MAHONEY ENTERPRISES, APPELLANT



V.



JEFF SMITH AND CHRISTOPHER WARD, APPELLEES





_________________________________



FROM THE 99
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO.  2000-509,865-A; HONORABLE MACKEY HANCOCK, JUDGE



_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

Appellant David Mahoney, d/b/a Mahoney Enterprises has filed a notice of appeal challenging the order of the trial court overruling his objection to the trial court’s jurisdiction over him.  That notice of appeal was filed on May 22, 2001.  We have since received a supplemental clerk’s record in this matter showing that on June 27, 2001, the parties filed in the trial court a joint motion to dismiss this lawsuit with prejudice on the basis that the parties had settled all claims between them.  The trial court granted that motion to dismiss by order dated July 3, 2001.  

The filing of a notice of appeal by any party invokes the appellate court’s jurisdiction over all parties to the trial court’s order or judgment.  Tex. R. App. P. 25.1(b).  Therefore, the trial court had no jurisdiction to dismiss this cause of action.  However, inasmuch as the trial court and the parties desire to dismiss this lawsuit with prejudice, we will accede to their desires and, as the court with jurisdiction, we will vacate the order of the trial court and dismiss the case.   Tex. R. App. P. 43.2(3); 
see 
also Tex. R. App. P. 42.1(a)(1).  

Accordingly, the trial court’s order is hereby vacated and the cause of action dismissed with prejudice to refiling the same.  Because this is a voluntary action, no motion for rehearing will be entertained, and our mandate will issue forthwith.



John T. Boyd

 Chief Justice



Do not publish.